Citation Nr: 1726970	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-23 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for limitation of motion of the right ankle.

2. Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

3. Entitlement to service connection for myofascial syndrome of the right thigh.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage to the bilateral feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of Department of Veterans Affairs (VA) Regional Office in Waco, Texas issued in December 2008 and July 2010.

The December 2008 rating decision denied entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage of the bilateral feet. Within one year of that decision, the Veteran presented additional evidence that he had undergone an additional surgical procedure on his right foot at a VA facility that was not discussed in the December 2008 rating decision. Consequently, the December 2008 rating decision never became final with respect to that claim. See 38 C.F.R. § 3.156(b) ("New and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period").

The July 2010 rating decision addressed and denied the other claims addressed herein, as well as the claim for compensation under 38 U.S.C.A. § 1151 for nerve damage of the bilateral feet.

The Veteran initially requested a hearing before the Board to be held at the RO, but subsequently withdrew his request for a hearing.

The issues of entitlement to an increased rating for right knee chondromalacia, entitlement to service connection for myofascial syndrome of the right thigh, and entitlement to compensation for nerve damage of the bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's right ankle disorder has not resulted in ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a right ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321(a), 4.7, 4.59, 4.71, Diagnostic Codes 5270-5274 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). In this case, required notice was provided by letters in November 2009 and May 2010.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and private treatment records identified as relevant by the Veteran have been obtained and are a part of the claims file. The Veteran was also provided with a VA examination in November 2009. The Board finds that this examination is based on an in-person examination, a history elicited from the Veteran, and adequately describes the Veteran's conditions. With regard to the VA examination, the Board finds that the VA examination was thorough and adequate and provides sound bases upon which to base a decision with regard to the Veteran's claim.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

2. Increased Rating for a Right Ankle Disability

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern." Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA must consider the evidence of disability during the period one year prior to the application. Hazan v. Gober, 10 Vet. App. 511 (1997). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

VA examinations of joints are required to record a veteran's relevant joint's active and passive ranges of motion, and to test a veteran's relevant joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, to conduct similar tests on a veteran's opposite, undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2016).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45 (2016). The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently in receipt of a 20 percent rating for limited motion of the right ankle under Diagnostic Code 5271. Diagnostic Code 5271 provides for a 10 percent disability rating where limitation of the motion of the ankle is moderate and a 20 percent disability rating where the limitation of the motion of the ankle is marked. 38 C.F.R. § 4.71a, Diagnostic Code 5271. The Veteran is currently in receipt of the highest available disability rating under this diagnostic code. Id.

At the November 2009 VA examination, the Veteran demonstrated right ankle dorsiflexion from 0 to 10 degrees and right ankle plantar flexion from 0 to 15 degrees. The normal range of motion for the right ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R. 4.71a, Plate II (2016). While VA regulations do not define "moderate" and "marked" in the context of limitation of the range of motion of the ankle, the Board finds that the medical evidence of record is sufficient to meet the criteria of "marked" limitation under circumstances such as these where the Veteran's range of motion is limited to one half the normal range of motion in dorsiflexion and one third of the normal range of motion in plantar flexion.

As previously noted, the Veteran is in receipt of the highest schedular rating for this condition. No higher rating is available under this diagnostic code. The only diagnostic code for conditions of the ankle that provides for a higher disability rating is Diagnostic Code 5270. See 38 C.F.R. 4.71a, Diagnostic Codes 5270-5274. Diagnostic 5270 provides for disability ratings of 20, 30, and 40 percent where the ankle is ankylosed, depending on the angle at which the ankle joint is permanently frozen. The Veteran has continued to seek treatment for his right ankle disability throughout the appeal period. These treatment records often indicate that the Veteran suffers from ankle pain throughout its range of motion, but none of these treatment records indicate that the Veteran's right ankle is ankylosed. Consequently, the Board finds that the Veteran is not entitled to a higher disability rating under Diagnostic Code 5270.

Similarly, the Board has considered the special considerations under Correia, DeLuca, and 38 C.F.R. § 4.40 and 4.59. However, these cases and codes direct the Board to consider whether a claimant's disability should receive a higher schedular disability rating based on increased disability during flare-ups, after repetitive use, decreased flexibility on either active or passive motion, or other circumstances. Under the circumstances of this case, where the evidence demonstrates that the Veteran's right ankle has been non-ankylosed throughout the entirety of the appeal period, and no rating code for the relevant joint provides for a higher rating in the absence of ankylosis, the Board finds that these further considerations do not warrant a rating in excess of 20 percent for the limitation of the Veteran's right ankle's range of motion.

The Board has also considered evidence from the one year period prior to the date of the Veteran's claim to determine if there is a date within that time on which it is factually ascertainable that the severity of the Veteran's condition increased. See Hazan v. Gober, 10 Vet. App. 511 (1997). However, the evidence of record does not support a finding that an increased rating is warranted during this one year period prior to the Veteran's claim. During the one year period prior to the date the Veteran's claim was received (October 16, 2009), there is evidence that the Veteran sought treatment for conditions related to his right leg and ankle. However, there is no indication of the nature or extent of the Veteran's range of motion that the Board can use to determine whether his condition's severity increased prior to the VA examination conducted in November 2009. Consequently, the Board finds that the evidence of record does not support an increased rating prior to the date of claim.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim. Therefore, the benefit of the doubt rule cannot aid the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

A disability rating in excess of 20 percent for limitation of motion of the right ankle is denied.



REMAND

A remand is required with respect to the Veteran's claims for a rating in excess of 10 percent for right knee chondromalacia, service connection for myofascial syndrome of the right thigh, and entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage to the Veteran's bilateral feet.

First, with regard to the claim for an increased rating for chondromalacia, the medical evidence of record is insufficient to adequately rate the Veteran's disability. VA examinations of joints are required to record a veteran's relevant joint's active and passive ranges of motion, and to test a veteran's relevant joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, to conduct similar tests on a veteran's opposite, undamaged joint
Correia v. McDonald, 28 Vet. App. 158 (2016). Here, the VA examinations of the Veteran's right knee do not provide all the necessary information. The VA examinations do not indicate whether the ranges of motion reported for the Veteran's right knee indicate the range of active motion, passive motion, or whether the two ranges were identical. Similarly, the VA examination does not provide information regarding the Veteran's opposite knee joint. Consequently, it is necessary to obtain an additional examination and opinion before proceeding to adjudicate this claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Second, with regard to the Veteran's claim for service connection for myofascial syndrome of the right thigh, the VA opinion of the June 2010 VA examination is also not sufficient to adjudicate the claim. Although the examiner provided an opinion and rationale sufficient to evaluate whether the Veteran's myofascial syndrome of his right thigh is proximately due to or the result of his service-connected right knee chondromalacia, this opinion did not address whether the Veteran's myofascial syndrome was aggravated by his service-connected chondromalacia. See El-Amin v. Shinseki, 26 Vet. App. 136, 141 (2013) (finding a medical opinion that did not expressly opine as to whether a service-connected condition worsened to any extent a non-service-connected condition inadequate). Consequently, it is necessary to obtain an appropriate opinion with regard to this claim as well before proceeding to adjudication.

Finally, with respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151, the Veteran has alleged that his various surgical procedures on his feet and ankles resulted in nerve damage to both of his feet. VA treatment records indicate that the Veteran has been diagnosed with and treated for various neuropathies and loss of sensation in his feet. However, the record does not contain an opinion as to whether any of these conditions may be considered an additional disability or aggravation of an existing condition that is the result of treatment received at a VA facility or from VA personnel; and if so, whether such additional disability or aggravation of an existing condition is the result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA, or was an event not reasonably foreseeable.  Consequently, this matter must also be remanded for an appropriate opinion.
Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file.

2. Once the outstanding VA treatment records are associated with the file, schedule the Veteran for appropriate VA examinations to determine the nature and extent of the Veteran's right knee chondromalacia and the nature, extent, and etiology of the Veteran's myofascial syndrome of the right thigh and nerve damage of the bilateral feet. All necessary studies and tests should be conducted, and a complete rationale should be provided with respect to each opinion rendered. If after consideration of all pertinent factors it is the examiner's conclusion that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

(a) With regard to the Veteran's right knee chondromalacia, the examiner should fully describe the disability symptoms and impairment of the Veteran's right knee. Both active and passive range of motion testing should be conducted and active and passive ranges of motion should be recorded. The examiner should examine the Veteran's right knee for evidence of pain throughout both active and passive ranges of motion, and under weight-bearing and nonweight-bearing conditions.

Unless there is a medical reason to the contrary, the examiner should perform the same tests and provide the same measurements for the Veteran's left knee.

If there is functional impairment of the right knee due to pain, an assessment of the degree of impairment should be provided. The examiner should state whether pain, incoordination, weakness, or excess fatigability significantly limits the joint's functional ability during any flare-ups or when the right knee is used repeatedly.

(b) With regard to the Veteran's myofascial syndrome of the right thigh, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's myofascial syndrome was caused or aggravated by his service-connected right knee chondromalacia, to include any surgery, orthosis, or other treatment.  

For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

(c) With respect to the Veteran's claim for compensation for benefits under 38 U.S.C.A. § 1151 for nerve damage of the bilateral feet, the examiner should fully describe any nerve damage, disability, or conditions to the Veteran's bilateral feet. The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any nerve conditions of the Veteran's bilateral feet were caused or aggravated due to carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or due to an event that was not reasonably foreseeable.

3. Once the development described above has been completed, undertake any further development that may be indicated as a result. Then, readjudicate the claims on appeal. If any claim remains denied, or less than the full benefit is granted, provide the Veteran and his representative with an appropriate Supplemental Statement of the Case and a reasonable opportunity to respond. Then, if the file is otherwise in order, return the file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


